PER CURIAM:
On September 4, 1987, claimant Helen Hanson was walking across the Aetnaville Bridge in Wheeling, Ohio County. As she proceeded down the steps located at end of the bridge, she lost her balance and fell. As a result of the mishap, claimant Helen Hanson broke her foot. Claimant seeks $9,500.00 for medical expenses, loss of work, and paid and suffering.
*158Claimants contend that the absence of a handrail and the disrepair of the steps constitutes negligence on the part of respondent. Respondent contends that it did not have notice of the hazardous condition.
Claimant Helen Hanson testified that she had not descended these steps in forty years. Although she drove over the bridge frequently, she had not observed the disrepair of the steps. She explained that she was walking across the bridge on the day of this incident because she had experienced difficulty getting her car started. She and a friend had been shopping at the nearby Kroger Supermarket. After purchasing the gas, claimant's vehicle failed to start, and she left it at the gas station. She walked across the bridge because that was the easiest route to reach her home. Her friend remained with the groceries in the vehicle. She estimated that it was approximately a one-half mile walk from the gas station to her home.
Claimant Helen Hanson described the spot on the steps where she feel as being "... like a gully in it." She was unable to get up after her fall and was assisted by some passing motorists. Her foot was broken in three places, and she was required to wear a cast from September 4, 1987 to November 11, 1987. She did not suffer lost wages as she is retired. However, claimant Howard Hanson took a week off from his employment to stay home to assist his wife. To this day, claimant experiences pain as a result of her injury.
Both Dorothy Joyce, who accompanied Helen Hanson in her vehicle, and claimant Howard Hanson testified that the step area was overgrown with weeds and grass. During the summers, claimant Howard Hanson observed that a group of teenagers employed by the State normally cleared the weeds away from the steps.
Alan Behr, District 6 Bridge Engineer, testified that prior to September 4, 1987, he was not familiar with the steps where this incident occurred. The complaint made on September 9, 1987, regarding the Hanson incident was the first complaint which he had received about the area. Alan Behr explained that the Aetnaville Bridge is inspected at least every two years and that it had been inspected in the two years preceding this incident. The inspectors do not inspect steps.
This Court has held in the past that the State is negligent for failing to discover and correct a hazard on a bridge which a casual inspection would have revealed. Randall vs. Dept. of Highways, 8 Ct.Cl. 147 (1970). Nicola vs. Dept. of Highways, (Opinion issued January 6, 1987). For this reason, the Court is disposed to make an award in the amount of $2,500.00.
Award of $2,500.00